 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 1 of 28 Page ID #:1




 1   V. James DeSimone (SBN: 119668)
     Carmen D. Sabater (SBN: 303546)
 2   Pooja K. Sharma (SBN: 326273) Of-Counsel
 3   V. JAMES DESIMONE LAW
     13160 Mindanao Way, Suite 280
 4
     Marina del Rey, California 90292
 5   Telephone: 310.693.5561
 6   Facsimile: 323.544.6880

 7   Attorneys for PLAINTIFF,
     BELEN RIVAS
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   BELEN RIVAS,                                   Case No: 2:21-cv-2440
12
            PLAINTIFF,                              PLAINTIFF’S COMPLAINT
13
                                                    FOR DAMAGES
14          v.
15                                                 1. First and Fourth Amendment
     CITY OF LOS ANGELES, a                           Violation (42 U.S.C. 1983)
16   municipal entity; CHIEF MICHEL                2. Unreasonable Search and Seizure
17   MOORE, in his individual and official            – Excessive Force (42 U.S.C. §
     capacity; and DOES 1-100 inclusive,              1983)
18
                                                   3. Municipal Liability for
19          DEFENDANTS.                               Unconstitutional Custom,
20                                                    Practice, or Policy (42 U.S.C. §
                                                      1983)
21                                                 4. Violation of Bane Civil Rights
                                                      Act (Civil Code § 52.1)
22                                                 5. Assault and Battery
                                                   6. Negligence
23                                                 7. Intentional Infliction of
                                                      Emotional Distress
24                                                 8. Negligent Infliction of Emotional
                                                      Distress
25
26
27                                                  DEMAND FOR JURY TRIAL
28
                                                        1
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 2 of 28 Page ID #:2




 1            PLAINTIFF, BELEN RIVAS (hereinafter “PLAINTIFF” or “Ms.
 2     RIVAS”), for her complaint against DEFENDANTS CITY OF LOS ANGELES
 3     (hereinafter “CITY OF LOS ANGELES” or “CITY”), Police Chief MICHEL
 4     MOORE (hereinafter “MOORE”), and DOES 1-100 (hereinafter collectively
 5     DEFENDANTS), inclusive, alleges as follows:
 6                                      NATURE OF ACTION
 7          1.     This civil rights action seeks compensatory damages against
 8   DEFENDANTS and punitive damages only from DEFENDANTS MOORE and
 9   DOES 1-100 for violating various rights under the United States Constitution and
10   state law in connection with officers’ unjustified assault and use of excessive force
11   of BELEN RIVAS by DEFENDANT DOES 1-100 of the Los Angeles Police
12   Department (hereinafter “LAPD”).
13          2.     This action arises out of protests across the United States and other
14   nations following the murder of George Floyd by officers with the Minneapolis
15   Police Department. After the deaths of Breonna Taylor and Ahmaud Arbery and
16   others, hundreds of thousands of people around the country and globe
17   simultaneously expressed the collective condemnation for the deaths of Black,
18   Indigenous and People of Color (hereinafter “BIPOC”) men and women at the
19   hands of law enforcement and vigilantes condoned by local law enforcement and
20   their support for the Black Lives Matter movement. Large demonstrations occurred
21   in the Los Angeles area, and the vast majority of the participants were peaceful,
22   principled individuals exercising their First Amendment Right to assemble to seek
23   redress for grievances. Over the course of approximately a week, the Los Angeles
24   Police Department arrested more than 2600 individuals engaged in peaceful protest,
25   recklessly shot directly at unarmed and peaceful citizens with less lethal rubber
26   bullets, tear gas bombs, and pepper spray projectiles, , thereby using excessive and
27   unreasonable force causing injury and harm to law abiding protestors.
28   ///
                                                        2
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 3 of 28 Page ID #:3




 1          3.     The CITY OF LOS ANGELES has been repeatedly sued for the tactics
 2   the LAPD engaged in over the course of the above-mentioned arrests. The LAPD
 3   used, excessive force with reckless operation of police armament including, but not
 4   limited to, tear gas bombs, rubber bullets, and other less-lethal projectiles and
 5   neglected to provide care for injured citizens. By violently and with reckless
 6   disregard for the safety of citizens firing projectiles and tear gas bombs into a crowd
 7   of unarmed and peaceful protestors, including PLAINTIFF, DEFENDANTS
 8   violated Ms. RIVAS’s rights under the United States and California Constitution.
 9          4.     DEFENDANTS DOES 1-100 are directly liable for PLAINTIFF’s
10   injuries under state law pursuant to California Government Code § 820.
11          5.     DEFENDANTS, CITY OF LOS ANGELES, MOORE, and DOES 1-
12   100 also proximately caused Ms. RIVAS’s injuries and are liable under state law
13   pursuant to California Government code §§ 815.2 and 820.
14          6.     DEFENDANTS DOES 1-100 (“DOE OFFICERS”) are directly liable
15   for PLAINTIFF’s injuries under federal law pursuant to 42 U.S.C. § 1983.
16          7.     DEFENDANTS, CITY, and DOES 1-100 also proximately caused
17   PLAINTIFF’s injuries and are liable under state and federal law and under
18   principles set forth in Monell v. Department of Social Services, 436 U.S. 658 (1978).
19          8.     DEFENDANT CITY OF LOS ANGELES (“CITY”) by summarily
20   rejecting Ms. RIVAS’s Claim for Damages, have proven unwilling to accept
21   responsibility for the wrong committed by their officers. The CITY continues to
22   violate citizens’ rights by ignoring the allegations and preventing these incidents
23   from happening.
24          9.     The policies and customs behind assaulting peacefully protesting
25   civilians such as BELEN RIVAS are fundamentally unconstitutional and constitute
26   a menace of major proportions to the public. Accordingly, insofar as BELEN
27   RIVAS herein seeks by means of this action to hold accountable those responsible
28   for the unjustified assault, use of force, and failure to provide proper emergency
                                                        3
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 4 of 28 Page ID #:4




 1   care of BELEN RIVAS.
 2                             PARTIES AND THEIR AGENTS
 3          10.    PLAINTIFF BELEN RIVAS is a twenty-six year-old Latina woman,
 4   and at all times mentioned in this Complaint was a resident of the County of Los
 5   Angeles, California.
 6          11.    PLAINTIFF is informed and believed DOES 1-100 are individuals
 7   living in the County of Los Angeles, California. At all relevant times, DOES 1-100
 8   were public employees and agents of DEFENDANT CITY OF LOS ANGELES
 9   and were acting with the course and scope of their respective duties as police
10   officers and with complete authority and ratification of their principal
11   DEFENDANT CITY OF LOS ANGELES.
12          12.    At all relevant times, DEFENDANTS DOES 1-100 were duly
13   appointed officers and/or employees or agents of the CITY OF LOS ANGELES
14   subject to oversight and supervision by CITY OF LOS ANGELES’ elected and
15   non-elected officials.
16          13.    PLAINTIFF is informed and believes, and thereon alleges, that DOES
17   1-100 were agents, servants, and employees of DEFENDANT CITY OF LOS
18   ANGELES and/or the LAPD. PLAINTIFF is ignorant of the true names and
19   capacities of DEFENDANTS sued herein as DOES 1-100, inclusive, and therefore
20   sue these DEFENDANTS by such fictitious names. PLAINTIFF will amend this
21   Complaint to allege their true names and capacities when ascertained. As such, the
22   individual DOE DEFENDANTS are sued in both their individual and official
23   capacities.
24          14.    In doing the acts and failing and omitting to act as hereinafter
25   described, DEFENDANTS DOES 1-100 were acting on the implied and actual
26   permission and consent of CITY OF LOS ANGELES and MOORE.
27          15.    DEFENDANT CITY OF LOS ANGELES is a municipal corporation
28   duly organized and existing under the Constitution and laws of the State of
                                                        4
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 5 of 28 Page ID #:5




 1   California. LAPD is a local government entity and an agency of CITY OF LOS
 2   ANGELES, and all actions of the LAPD are the legal responsibility of the CITY
 3   OF LOS ANGELES. The CITY OF LOS ANGELES is sued in its own right on the
 4   basis of its policies, customs, and practices that gave rise to PLAINTIFF’s federal
 5   rights claims.
 6          16.    DEFENDANT MICHEL MOORE is, and was, at all times relevant to
 7   this action, the LAPD police chief and a policymaker for his department. He is sued
 8   in both his individual and official capacities.
 9          17.    All DEFENDANTS who are natural persons, including DOES 1-100,
10   are sued individually and/or in his/her official capacity as officers, sergeants,
11   captains, commanders, supervisors, and/or civilian employees, agents, policy
12   makers, and representatives for the CITY OF LOS ANGELES.
13          18.    DEFENDANTS are liable for PLAINTIFF’s injuries under California
14   law and under the doctrine of respondeat superior. Liability under California law
15   for public entities and public employees is based upon California Government Code
16   §§ 815.2 and 820.
17          19.    At all times mentioned herein, each and every DEFENDANT was the
18   agent of each and every other DEFENDANT and had the legal duty to oversee and
19   supervise the hiring, conduct and employment of each and every DEFENDANT
20   herein.
21          20.    On or around August 7, 2020, PLAINTIFF filed comprehensive and
22   timely claims for damages in accordance with Government Code §§ 910 and 911.2.
23          21.    PLAINTIFF’s claim for damages submitted to CITY OF LOS
24   ANGELES on or around August 7, 2020, was rejected on or around September 24,
25   2020, thus providing six (6) months from delivery to file a court action which is
26   satisfied upon filing of the present action.
27          22.    Finally, at all relevant times mentioned herein, all DEFENDANTS
28   acted as agents of all other DEFENDANTS in committing the acts alleged herein.
                                                        5
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 6 of 28 Page ID #:6




 1                              JURISDICTION AND VENUE
 2          23.    This Court has subject matter jurisdiction over the PLAINTIFF’s
 3   claims pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil
 4   rights jurisdiction). This Court has jurisdiction to issue declaratory or injunctive
 5   relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure
 6   57.
 7          24.    Venue is proper in the Central District of California pursuant to 28
 8   U.S.C. § 1391, as all DEFENDANTS and the events giving rise to the claims herein
 9   occurred in the Central District of California.
10                 FACTS COMMON TO ALL CAUSES OF ACTION
11          25.    On May 30, 2020, Ms. RIVAS gathered as part of a peaceful protest in
12   or around the intersection of Beverly Boulevard (“Beverly Blvd.”) and North
13   Curson Avenue (“N. Curson Ave.”), Los Angeles, California, in a display of support
14   for Black Lives Matter and the families and memory of BIPOC deaths at the hands
15   of law enforcement, in particular George Floyd.
16          26.    On May 25, 2020, Minneapolis Police Officer Derek Chauvin, along
17   with two other officers, held George Floyd on the ground, handcuffed behind his
18   back, and ignored pleas to get off his neck, back and legs and let him breathe.
19   Officer Chauvin kept his knee on Floyd’s neck for 8 minutes, forty-six seconds. As
20   a result, Mr. Floyd died on the street in Minneapolis.
21          27.    Both the Minneapolis law enforcement and prosecutors as well as the
22   public, concluded that George Floyd was the latest person to die at the hands of
23   police because of deliberate and unlawful tactics of law enforcement largely
24   because of extensive video by onlookers, security cameras, including police body
25   cameras.
26          28.    In Los Angeles, tens of thousands of people participated in lawful and
27   peaceful protest as part of an extraordinary reaction of protests across the country
28   and around the world. Individuals in the protests expressed their ideas in different
                                                        6
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 7 of 28 Page ID #:7




 1   forms.
 2          29.    DEFENDANTS reacted to protests, regardless of form or application,
 3   by employing expansive curfews and arrests for allegedly failing to comply with
 4   curfews, failing to disperse, unlawful assembly, failure to follow a “lawful” order
 5   of an officer, and similar misdemeanors undermining the right to engage in
 6   protected expressive activity in public spaces.
 7          30.    California Penal Code § 409, which defines an unlawful assembly, has
 8   been repeatedly construed to require a showing of imminent violence that so
 9   permeates a lawful expressive activity that law enforcement may curtail the rights
10   of all. In this instance, those facts did not exist.
11          31.    On or about May 30, 2020, Ms. RIVAS arrived at the intersection of
12   Beverly Blvd. and N. Curson Ave. in Los Angeles to protest peacefully and record
13   the event. Ms. Rivas gathered with other individuals to exercise her First
14   Amendment Right by peacefully protesting at the aforementioned location.
15          32.    Ms. RIVAS knelt alongside other peaceful protestors on the street and
16   chanted against police brutality. Prior to and during the demonstration, Ms. RIVAS
17   did not hear nor was she made aware of any audible orders or commands to suggest
18   that being out on the street exercising her First Amendment Right was unlawful.
19          33.    At or around approximately 6:00 PM, LAPD officers without issuing
20   any commands or warnings, used excessive force, and recklessly deployed tear gas
21   bombs and shot rubber bullets at law abiding protestors. There was no provocation
22   done by Ms. RIVAS or the protestors. Prior to and/or during the officers’ deliberate
23   use of violent and excessive force upon Ms. RIVAS and the peaceful protestors, the
24   officers were not confronted with any discernable threats, or provoked by any of
25   the protestors, including Ms. RIVAS.
26          34.    While Ms. RIVAS was kneeling down recording a video of the
27   incident with her phone, she saw something explode above her through her
28   viewfinder. Instantly, she felt something strike her in the face and was in
                                                        7
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 8 of 28 Page ID #:8




 1   excruciating pain. Ms. RIVAS states she felt like she was hit with a baseball bat on
 2   the left side of her nose. Ms. RIVAS felt an intense heat on her face. Ms. RIVAS in
 3   a daze, managed to take her mask off and saw blood and black and orange fragments
 4   all over her mask. Ms. RIVAS was terrified as she had a shard of glass protruding
 5   from her nose, her eyes were burning, and she felt as if there was an object inside
 6   her eyes causing her eyes to water and blink. As Ms. RIVAS bled profusely and
 7   began coughing up blood, another individual grabbed her arm and led her to
 8   someone with first aid equipment. LAPD officers never offered or attempted to
 9   provide medical care and/or assistance to the severely injured PLAINTIFF.
10   However, Ms. RIVAS did receive emergency assistance from a person at the scene
11   before being taken to Hollywood Presbyterian Hospital’s Emergency Room
12   (hereinafter “HP’s ER”) to receive further medical attention.
13          35.    As a result of the incident, Ms. RIVAS suffered from physical and
14   internal injuries, including, but not limited to, broken bones, deep lacerations on her
15   face, glass fragments in her nasal cavity and nose, severe pain, profuse bleeding and
16   contusions. At HP’s ER, Ms. RIVAS was diagnosed with an open nose fracture and
17   had to obtain several stitches and have her nasal cavity cleaned by a surgeon to
18   remove glass fragments. To date, Ms. RIVAS still experiences persistent headaches,
19   nausea, difficulty focusing and comprehending, and disorientation daily. The
20   impact from the LAPD officer’s tear gas bomb violently striking Ms. RIVAS in her
21   face has caused her severe facial wounds, and physical, psychological and
22   emotional damage which is ongoing.
23          36.    LAPD officers’ barbaric, reckless firing of tear gas bombs and rubber
24   bullets at Ms. RIVAS’ face resulted in life-long injuries to Ms. RIVAS, including
25   facial scarring, nasal cavity scarring and function, and loss of pieces of bone in her
26   nose. Ms. RIVAS’ initial surgery on May 30, 2020 was to remove the foreign object
27   protruding from her nose that required bone scrapping to remove embedded metal
28   objects and medication to cope with the severe pain.
                                                        8
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
 Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 9 of 28 Page ID #:9




 1          37.    Ms. RIVAS’s pain and suffering continues and may worsen as time
 2   passes despite seeking further medical care, therapy and receiving medication. Ms.
 3   RIVAS’ had another surgery on or about March 5, 2021 for invasive plastic surgery
 4   to remove the metal fragments in her nasal cavity necessitating the scraping away
 5   of bone in the nasal cavity causing severe pain and suffering. After her surgery, she
 6   was informed that prior to scrapping her nasal cavity, pieces of bone in her nasal
 7   cavity were missing that had been present before the incident on or about May 30,
 8   2020. Ms. RIVAS will possibly need further surgeries, including plastic surgery in
 9   the future. The surgery that scraped away part of her nasal cavity required
10   prescriptions for pain medication and antibiotics. In addition, emotional harm
11   including, but not limited to, loss of sleep, anxiety, depression, bouts of crying, and
12   fear plague Ms. RIVAS.
13          38.    The CITY OF LOS ANGELES, through CHIEF MOORE and the
14   LAPD, has failed to train its officers in the constitutional response to peaceful
15   demonstrations as revealed by the above-described allegations. DEFENDANTS
16   have a custom of using excessive force against peaceful protestors, shooting less
17   lethal projectiles, ramming police vehicles into people participating peacefully at
18   lawful assemblies and applying policies and sanctioning actions that cause severe
19   injury and permanent damage, without warning or command, based on reckless
20   disregard for human life or specious group “suspicion.”               The CITY OF LOS
21   ANGELES has been aware of deficiencies in its training since at least 2000
22   followed by settlement agreements in June 2005 and June 2009 to revise policies
23   and training. Yet the unlawful crowd control, excessive use of force, inter alia,
24   DEFENDANTS currently employ fail constitutional requirements.
25   ///
26   ///
27   ///
28   ///
                                                        9
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                   V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                  Carmen D. Sabater, Esq.
                                                                               Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 10 of 28 Page ID #:10




 1                               FIRST CAUSE OF ACTION
 2        FIRST AND FOURTH AMENDMENT TO THE U.S. CONSTITUTION
 3                                         (42 U.S.C. § 1983)
 4                             (AGAINST ALL DEFENDANTS)
 5          39.    The allegations set forth in this complaint are hereby re-alleged and
 6   incorporated by reference.
 7          40.    This cause of action is asserted against DEFENDANTS CITY OF LOS
 8   ANGELES, CHIEF MICHEL MOORE, and DOES 1-100.
 9          41.    DEFENDANT’s conduct, described above, violated PLAINTIFF’s
10   rights to freedom of speech, assembly, and association under the First Amendment
11   to the United States Constitution and her right to be free from unreasonable force
12   under the Fourth Amendment to the United States Constitution. LAPD Officers
13   firing of projectiles into a gathering of peaceful protestors acted with unreasonable
14   and excessive force under the totality of the circumstances.
15          42.    When Ms. RIVAS stood near the intersection of Beverly Boulevard
16   and North Curson Avenue in Los Angeles, LAPD officers used violent and
17   excessive force against Ms. RIVAS who had arrived to protest peacefully and
18   lawfully. While unprovoked, LAPD officers used excessive force when they
19   wantonly and deliberately fired projectiles that violently struck Ms. RIVAS’ face
20   causing a severe nose fracture, lacerations and bleeding, which damaged her nose
21   and nasal cavity, when attempting to exercise her First Amendment Rights.
22          43.    The DEFENDANTS employed the above-mentioned tactics without
23   provocation or justification. On information and belief, the LAPD officers
24   responsible for Ms. RIVAS’ horrific injuries were not disciplined for the use of
25   force on May 30, 2020 against PLAINTIFF.
26          44.    DEFENDANT CHIEF MOORE has failed to impose adequate
27   discipline on their officers, including the responsible DEFENDANT OFFICER
28   DOES, who committed these unlawful uses of excessive force with reckless
                                                        10
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 11 of 28 Page ID #:11




 1   disregard for human life and safety, creating a culture of impunity within the LAPD
 2   that encourages such violence and incidents of unreasonable force against the
 3   public.
 4          45.    As a result of the unprovoked, unjustified and unreasonable use of
 5   force against PLAINTIFF by DEFENDANT OFFICER DOES, PLAINTIFF
 6   sustained injuries to her face and head, including a fracture to the bridge of her nose
 7   and severe irritation to her eyes. PLAINTIFF also suffered, and continues to suffer,
 8   from long lasting physical injuries and sickness, mental and emotional distress,
 9   including, but not limited to, persistent headaches, nausea, facial scarring, loss of
10   nasal bone, nasal cavity scarring and function, disorientation on a daily basis as well
11   as pain, anguish, and psychological injury. PLAINTIFF has had to undergo multiple
12   surgeries, including invasive plastic surgery with the likelihood of future surgeries.
13   PLAINTIFF has also been prescribed pain medication and antibiotics to fight
14   infection as a result of DEFENDANT OFFICER DOES violating PLAINTIFF’s
15   First Amendment rights.
16                        SECOND CAUSE OF ACTION
17    UNREASONABLE SEARCH AND SEIZURE – EXCESSIVE FORCE (42
18                                        U.S.C. § 1983)
19                             (AGAINST ALL DEFENDANTS)
20          46.    The allegations set forth in this complaint are hereby re-alleged and
21   incorporated by reference.
22          47.    DEFENDANT OFFICER DOES’ unreasonable use of force against
23   PLAINTIFF, including, but not limited to, wantonly and deliberately firing
24   projectiles unprovoked that struck Ms. RIVAS’ face causing a fracture on the bridge
25   of her nose, severe lacerations and bleeding, which damaged her nose and nasal
26   cavity, without any justification or prior warning or command, deprived
27   PLAINTIFF of her right to be secure in her person against unreasonable searches
28   and seizures as guaranteed to the PLAINTIFF under the Fourth Amendment to the
                                                        11
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 12 of 28 Page ID #:12




 1   United States Constitution and applied to state actors by the Fourteenth
 2   Amendment, and further deprived PLAINTIFF of due process as guaranteed to her
 3   under the Fourteenth Amendment to the United States Constitution.
 4          48.    As a result of the unprovoked, unjustified and unreasonable use of
 5   force against PLAINTIFF by DEFENDANT OFFICER DOES, PLAINTIFF
 6   sustained injuries to her face and head, including a fracture to the bridge of her nose
 7   and severe irritation to her eyes. Further, PLAINTIFF suffered, and continues to
 8   suffer from long lasting physical injuries and sickness, mental, and emotional
 9   distress, including, but not limited to, persistent headaches, nausea, facial scarring,
10   loss of nasal bone, nasal cavity scarring and function, disorientation on a daily basis
11   as well as pain, anguish, and psychological injury. PLAINTIFF has had to undergo
12   multiple surgeries, including invasive plastic surgery with the likelihood of future
13   surgeries. PLAINTIFF has also been prescribed pain medication and antibiotics as
14   a result of DEFENDANT OFFICER DOES unprovoked, unjustified, and
15   unreasonable use of force against PLAINTIFF.
16          49.    PLAINTIFF was not armed, had committed no crime, did not fail to
17   follow any warnings, commands, or orders, did nothing threatening, and posed no
18   risk to DEFENDANT OFFICER DOES or any other person.
19          50.    Given the officers’ use of force against PLAINTIFF, DEFENDANT
20   OFFICER DOES knew that failure to treat PLAINTIFF’s medical condition could
21   result in further significant injury or the unnecessary and wanton infliction of pain,
22   but disregarded that serious medical need, causing her great bodily harm and
23   emotional distress.
24          51.    DEFENDANT OFFICER DOES’ actions thus deprived PLAINTIFF
25   of her right to be free from unreasonable seizures and under the Fourteenth
26   Amendment as applied to state actors by the Fourteenth Amendment.
27          52.    The conduct of DEFENDANT OFFICER DOES was willful, wanton,
28   malicious and done with reckless disregard for the rights and safety of PLAINTIFF
                                                        12
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 13 of 28 Page ID #:13




 1   and therefore warrants the imposition of exemplary and punitive damages against
 2   DEFENDANT OFFICER DOES.
 3          53.    As a result of the aforementioned excessive and unreasonable force,
 4   PLAINTIFF was caused to suffer severe mental anguish and pain and has been
 5   injured in mind and body. PLAINTIFF is also claiming medical expenses.
 6          54.    Accordingly, DEFENDANTS are each liable to PLAINTIFF for
 7   compensatory damages and DEFENDANT OFFICER DOES are liable for punitive
 8   damages, under 42 U.S.C. § 1983. PLAINTIFF also seeks reasonable attorney’s
 9   fees under this claim.
10                               THIRD CAUSE OF ACTION
11     MUNICIPAL LIABILITY FOR UNCONSTITUTIONAL CUSTOM OR
12                                POLICY (42 U.S.C. § 1983)
13                             (AGAINST ALL DEFENDANTS)
14          55.    The allegations set forth in this complaint are hereby re-alleged and
15   incorporated by reference.
16          56.    DEFENDANT OFFICER DOES’ use of force against Ms. RIVAS on
17   May 30, 2020, who was unarmed, had committed no crime, and was peacefully
18   protesting was found to be within CITY Police Department Policy.
19          57.    Eyewitness accounts, video footage, and/or media coverage display
20   irrefutable evidence of the excessive force by DEFENDANTS when they recklessly
21   fired projectiles at Ms. RIVAS and other peaceful protestors with wanton disregard
22   on May 30, 2020.
23          58.    On information and belief, DEFENDANT OFFICER DOES were not
24   disciplined for the use of force and reckless disregard for human life and safety on
25   May 30, 2020.
26          59.    DEFENDANT CHIEF MOORE has failed to impose adequate
27   discipline on his officers, including DEFENDANT OFFICER DOES, who
28   committed unlawful uses of excessive force and reckless disregard for human life
                                                        13
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 14 of 28 Page ID #:14




 1   and safety, creating a culture of impunity within the LAPD that encourages such
 2   violence and incidents of unreasonable force against the public. CHIEF MOORE’s
 3   inadequate investigations and the failure to take appropriate corrective action that
 4   plagues the LAPD and causes a pattern, policy, and practice of tolerating and
 5   encouraging the use of excessive force and reckless disregard for human life and
 6   safety.
 7          60.      Based on video footage and witnesses’ accounts, DEFENDANT
 8   OFFICER DOES struck PLAINTIFF with projectiles firing wantonly and directly
 9   toward Ms. RIVAS while she participated in a lawful and peaceful gathering.
10          61.      On or around May 30, 2020, DEFENDANTS CITY OF LOS
11   ANGELES, CHIEF MOORE, DOE OFFICERS and DOE SUPERVISORS,
12   deprived PLAINTIFF of the rights and liberties secured to her by the First and
13   Fourth Amendments of the United States Constitution, in that said DEFENDANTS
14   and their supervising and managerial employees, agents, and representatives, acting
15   with gross negligence and with reckless and deliberate indifference to the rights and
16   liberties of the public in general, and of PLAINTIFF, and of persons in their class,
17   situation and comparable position in particular, knowingly maintained, enforced
18   and applied an official recognized CITY custom, policy, and practice of:
19                a. Employing and retaining as police officers and other personnel,
20                   including DEFENDANT OFFICER DOES, who DEFENDANTS
21                   CITY and DOE SUPERVISORS at all times material herein knew or
22                   reasonably should have known had dangerous propensities for abusing
23                   their authority by using excessive force, and for mistreating citizens by
24                   failing to follow written CITY Police Department’s policies, including
25                   the use of excessive force and reckless disregard for human life and
26                   safety;
27                b. Of inadequately supervising, training, controlling, assigning, and
28                   disciplining CITY Police Officers, and other CITY personnel,
                                                        14
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 15 of 28 Page ID #:15




 1                 including DEFENDANT OFFICER DOES, who DEFENDANTS
 2                 CITY and DOE SUPERVISORS each knew or in the exercise of
 3                 reasonable care should have known had the aforementioned
 4                 propensities and character traits including the propensity for violence,
 5                 reckless disregard for human life and safety, and the use of excessive
 6                 force;
 7             c. By maintaining grossly inadequate procedures for reporting,
 8                 supervising, investigating, reviewing, disciplining and controlling the
 9                 intentional misconduct by DEFENDANT OFFICER DOES, who are
10                 a CITY employees and police officers;
11             d. By failing to adequately train officers, including DEFENDANT
12                 OFFICER DOES, and failing to institute appropriate policies,
13                 regarding constitutional procedures and practices for use of force and
14                 reckless disregard for human life and safety;
15             e. By failing to discipline CITY police officers’ conduct, including
16                 DEFENDANT OFFICER DOES, for use of force and reckless
17                 disregard for human life and safety;
18             f. By ratifying the intentional misconduct of DEFENDANT OFFICER
19                 DOES and other police officers, who are police officers of the CITY,
20                 and commit unlawful use of force with reckless disregard for human
21                 life and safety;
22             g. By failing to properly investigate claims of reckless disregard for
23                 human life and safety and excessive force by CITY police officers,
24                 including DEFENDANT OFFICER DOES; and
25             h. By having and maintaining an unconstitutional custom and practice of
26                 reckless disregard for human life and safety, using excessive force,
27                 failing to obtain medical care, depriving persons of life, liberty, and
28                 property so as to shock the conscience, which is also demonstrated by
                                                        15
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 16 of 28 Page ID #:16




 1                 inadequate training regarding these subjects.           The customs and
 2                 practices of CITY, DOE OFFICERS and DOE SUPERVISORS were
 3                 done with a deliberate indifference to individuals’ safety and rights.
 4          62.    By reason of the aforementioned policies and practices of
 5   DEFENDANTS CITY, DEFENDANT CHIEF MOORE and DEFENDANTS
 6   DOES, Ms. RIVAS was severely injured and subjected to physical pain and
 7   suffering, and extreme and severe emotional distress.
 8          63.    The aforementioned customs and practices of CITY were implemented
 9   and/or maintained with deliberate indifference to individuals’ safety and rights.
10          64.    DEFENDANTS CITY, DEFENDANT CHIEF MOORE and
11   DEFENDANTS DOES, together with various other officials, whether named or
12   unnamed, had either actual or constructive knowledge of the deficient policies,
13   practices and customs alleged in the paragraphs above. Despite having knowledge
14   as stated above, these DEFENDANTS condoned, tolerated and through actions and
15   inactions thereby ratified such policies. Said DEFENDANTs also acted with
16   deliberate indifference to the foreseeable effects and consequences of these policies
17   with respect to the constitutional rights of PLAINTIFF, and other individuals
18   similarly situation.
19          65.    By perpetuating, sanctioning, tolerating and ratifying the outrageous
20   conduct and other wrongful acts, DEFENDANTS CITY, DEFENDANT CHIEF
21   MOORE and DEFENDANT DOES acted with an intentional, reckless, and callous
22   disregard toward Ms. RIVAS, and of the constitutional as well as human rights of
23   PLAINTIFF. DEFENDANTS CITY, DEFENDANT CHIEF MOORE and
24   DEFENDANTS DOES and each of their actions were willful, wanton, oppressive,
25   malicious, fraudulent, and extremely offensive and unconscionable to any person
26   of normal sensibilities.
27          66.    Furthermore, the policies, practices, and customs implemented and
28   maintained and still tolerated by DEFENDANTS CITY, DEFENDANT CHIEF
                                                        16
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 17 of 28 Page ID #:17




 1   MOORE and DEFENDANTS DOES were affirmatively linked to and were a
 2   significantly influential force behind the injuries of PLAINTIFF.
 3          67.    Accordingly, DEFENDANTS CITY, DEFENDANT CHIEF MOORE
 4   and DEFENDANTS DOES each are liable to PLAINTIFF for compensatory
 5   damages under 42 U.S.C. § 1983.
 6          68.    On information and belief, the aforementioned acts were willful,
 7   wanton, malicious and oppressive thereby justifying the awarding of exemplary and
 8   punitive damages as to DEFENDANT CHIEF MOORE and DEFENDANTS
 9   DOES.
10          69.    Accordingly, DEFENDANTS are each liable to Plaintiff for
11   compensatory damages and individual DEFENDANTS are liable for punitive
12   damages, under 42 U.S.C. § 1983. Plaintiff also seeks reasonable attorneys’ fees
13   under this claim.
14                               THIRD CAUSE OF ACTION
15                 VIOLATION OF BANE ACT (CIVIL CODE § 52.1)
16                             (AGAINST ALL DEFENDANTS)
17          70.    The allegations set forth in this complaint are hereby re-alleged and
18   incorporated by reference.
19          71.    This cause of action is asserted against DEFENDANTS CITY OF LOS
20   ANGELES, CHIEF MICHEL MOORE, and DOES 1-100.
21          72.    As alleged herein, DEFENDANTS DOES 1-100, CHIEF MICHEL
22   MOORE, and CITY OF LOS ANGELES interfered by threats, intimidation,
23   coercion, and/or violence with PLAINTIFF’s rights under state and federal laws
24   and under the state and federal Constitution including, without limitation, the right
25   to be free from excessive force, the right to free speech, freedom of assembly and
26   freedom to redress grievances, the right to due process, and the right to bodily
27   integrity and protection from bodily harm, including her rights under Civil Code §
28   43, Penal Code §§ 149, 240, and 242, and her rights under the First Amendment to
                                                        17
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 18 of 28 Page ID #:18




 1   the United States Constitution and her rights under Article 1, Sections 1, 2, 3, 7
 2   and/or 13 of the California Constitution.
 3          73.    DEFENDANTS’ conduct caused PLAINTIFF extreme physical injury
 4   with broken bones, sickness and pain, mental anguish, and emotional suffering and
 5   distress that required multiple surgeries, including invasive plastic surgery and
 6   medication for pain and antibiotics to fight infection and the possibility of further
 7   surgeries and medical procedures.
 8          74.    As a result of their conduct, DEFENDANTS are liable for Ms. RIVAS’
 9   injuries, either because they were integral participants in the misconduct, or because
10   they failed to intervene to prevent these violations, or under the doctrine of
11   respondeat superior.
12          75.    As a direct and legal result of DEFENDANTS’ acts and omissions,
13   Ms. RIVAS suffered damages, including, without limitation, pain and suffering,
14   physical injuries and sickness, emotional distress, psychological injury, medical
15   expenses, attorneys’ fees, and costs of suit.
16          76.    PLAINTIFF is informed and believes, and thereon alleges, that the acts
17   of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
18   reckless and/or were done with willful and conscious disregard of the rights,
19   welfare, and safety of PLAINTIFF, thereby justifying the awarding of punitive and
20   exemplary damages against all non-government entity defendants in an amount to
21   be determined at time of trial.
22          77.    PLAINTIFF brings this claim seeking all damages allowed under state
23   law. PLAINTIFF also seeks reasonable attorneys’ fees under this claim.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        18
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 19 of 28 Page ID #:19




 1                              FOURTH CAUSE OF ACTION
 2        ASSAULT AND BATTERY (GOV. CODE § 820 and CALIFORNIA
 3                                      COMMON LAW)
 4                             (AGAINST ALL DEFENDANTS)
 5          78.    The allegations set forth in this complaint are hereby re-alleged and
 6   incorporated by reference.
 7          79.    DEFENDANTS DOES 1-100 while working as Police Officers for the
 8   CITY Police Department and acting within the course and scope of their duties,
 9   wrongfully, unlawfully, intentionally, and violently assaulted and battered by
10   recklessly firing tear gas bombs and rubber bullets and other projectiles striking Ms.
11   RIVAS in the face causing serious injuries.
12          80.    DEFENDANTS DOES 1-100 had no legal justification for their
13   actions, and DEFENDANTS DOES 1-100’ use of force against Ms. RIVAS when
14   LAPD officers used violent and excessive force against Ms. RIVAS who had
15   arrived to protest peacefully and lawfully. LAPD used excessive force when
16   unjustifiably, wantonly and deliberately firing projectiles while carrying out their
17   duty as officers and as CITY OF LOS ANGELES employees constituting an
18   unreasonable use of force.
19          81.    DEFENDANTS DOES 1-100 also intentionally used unreasonable
20   force against Ms. RIVAS, including, but not limited to, firing projectiles
21   unprovoked that struck Ms. RIVAS’s face causing a severe nose fracture,
22   lacerations and bleeding, thereby suffering multiple immediate and long-lasting
23   physical injuries including, but not limited to, facial scaring, nasal scaring and nasal
24   cavity scaring and loss of function as well as mental and emotional distress when
25   she posed no threat to the officers or anyone else. DEFENDANTS left without
26   providing or attempting to provide medical or emergency care for PLAINTIFF as
27   she bled and cried for help with a foreign object protruding from her nasal bridge.
28          82.    As a direct and proximate result of DEFENDANTS’ conduct as
                                                        19
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 20 of 28 Page ID #:20




 1   alleged above, Ms. RIVAS was caused to suffer broken bones, severe pain and
 2   suffering that required multiple surgeries, including invasive plastic surgery and
 3   medication for pain and antibiotics to fight infection.
 4          83.      LOS ANGELES CITY is vicariously liable for DEFENDANTS
 5   DOES’ 1-100 wrongful acts pursuant to § 815.2(a) of the California Government
 6   Code, which provides that a public entity is liable for the injuries caused by its
 7   employees within the scope of the employment if the employee’s act would subject
 8   him or her to liability.
 9          84.      PLAINTIFF is informed and believes and thereon alleges that the
10   DEFENDANTS’ conduct was malicious, wanton, oppressive, and accomplished
11   with a conscious disregard for the rights of Ms. RIVAS, entitling Ms. RIVAS to an
12   award of exemplary and punitive damages against all non-government entity
13   defendants in an amount to be determined at time of trial.
14          85.      As a result of their conduct, DEFENDANTS are liable for Ms.
15   RIVAS’s injuries, either because they were integral participants in the assault and
16   battery, or because they failed to intervene to prevent these violations, or under
17   the doctrine of respondeat superior.
18          86.      PLAINTIFF is seeking all damages allowed under this claim.
19                                FIFTH CAUSE OF ACTION
20    NEGLIGENCE (GOV. CODE § 820 and CALIFORNIA COMMON LAW)
21                              (AGAINST ALL DEFENDANTS)
22          87.      The allegations set forth in this complaint are hereby re-alleged and
23   incorporated by reference.
24          88.      The actions of DEFENDANT DOES 1 -100 toward Ms. RIVAS were
25   negligent and reckless, including, but not limited to:
26                a. The failure to properly and adequately assess the need to use excessive
27                   force against PLAINTIFF;
28                b. The failure to monitor and record any use of force by the CITY OF
                                                        20
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 21 of 28 Page ID #:21




 1                   LOS      ANGELES,        CHIEF       MICHEL           MOORE,       including
 2                   DEFENDANTS DOES 1-100;
 3                c. The failure to monitor and record any injuries specifically caused by
 4                   the use of force by the CITY OF LOS ANGELES, CHIEF MICHEL
 5                   MOORE, including DEFENDANTS DOES 1-100;
 6                d. The negligent tactics and handling of the situation with PLAINTIFF;
 7                e. The negligent use of force against PLAINTIFF including, but not
 8                   limited to, wantonly and deliberately firing projectiles unprovoked that
 9                   struck Ms. RIVAS’s face causing severe lacerations and bleeding
10                   suffering multiple immediate and long-lasting physical injuries
11                   including, but not limited to, facial scaring, nasal scaring and nasal
12                   cavity scaring and loss of function and mental and emotional distress,
13                   without any care from DEFENDANTS;
14                f. The failure to properly train and supervise employees, both
15                   professional and non-professional, including DEFENDANTS DOES
16                   1-100;
17                g. The failure to ensure that adequate numbers of employees with
18                   appropriate education and training were available to meet the needs of
19                   and protect the rights of Ms. RIVAS;
20                h. The failure to provide prompt medical care to Ms. RIVAS; and
21                i. The negligent handling of evidence and witnesses.
22          89.      As a direct and proximate result of DEFENDANTS’ conduct as
23   alleged above, and other undiscovered negligent conduct, PLAINTIFF was caused
24   to suffer severe pain and suffering, both physically and emotionally.
25          90.      In addition, at the aforementioned date, time and place,
26   DEFENDANTS negligently, carelessly and without reasonable care, assaulted and
27   violently battered PLAINTIFF.
28          91.      CITY OF LOS ANGELES is vicariously liable for the wrongful acts
                                                        21
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                    V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                   Carmen D. Sabater, Esq.
                                                                                Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 22 of 28 Page ID #:22




 1   of DEFENDANTS pursuant to § 815.2(a) of the California Government Code,
 2   which provides that a public entity is liable for the injuries caused by its employees
 3   within the scope of the employment if the employee’s act would subject him or her
 4   to liability.
 5          92.      The aforementioned acts and omissions of DEFENDANTS DOES 1-
 6   100 were committed by them knowingly, willfully and maliciously, with the intent
 7   to harm, injure, vex, harass and oppress PLAINTIFF, with conscious disregard to
 8   her known rights and deliberate indifference to the risk of injury to PLAINTIFF.
 9   By reason thereof, PLAINTIFF seeks punitive and exemplary damages from
10   DEFENDANTS, and each of them, (except DEFENDANT CITY OF LOS
11   ANGELES) in an amount as proved.
12          93.      DEFENDANTS CITY OF LOS ANGELES knew or reasonably
13   should have known that DEFENDANTS DOES 1-100 would engage in such a
14   violent misconduct against PLAINTIFF, during the course and scope of their
15   employment, and that, as a direct and proximate result of those violations,
16   PLAINTIFF would suffer injuries as alleged herein.
17          94.      DEFENDANTS had the authority to supervise, prohibit, control,
18   and/or regulate DEFENDANT officers so as to prevent these acts and omissions
19   from occurring.
20          95.      DEFENDANTS failed to exercise due care by hiring, retaining and
21   failing to supervise, prohibit, control or regulate DEFENDANTS DOES 1-100. As
22   a direct and proximate result of DFEENDANTS’ negligent hiring, retention and
23   supervision, control and regulation of DEFENDANT officers, Ms. RIVAS has
24   suffered and continues to suffer injuries entitling her to damages in amounts to be
25   proven at trial.
26          96.      By the aforesaid acts and omissions of DEFENDANTS, and each of
27   them, Ms. RIVAS has been directly and legally caused to suffer actual damages
28   including, but not limited to, broken bones, extreme pain and suffering both with
                                                        22
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 23 of 28 Page ID #:23




 1   regards to physical and mental suffering.
 2          97.    As a further direct and legal result of the acts and conduct of
 3   DEFENDANTS, and each of them, as aforesaid, Ms. RIVAS has been caused to
 4   and did suffer and continues to suffer severe emotional and mental distress,
 5   anguish, humiliation, embarrassment, fright, shock, pain, discomfort, anxiety,
 6   psychological harm, persistent headaches, nausea, disorientation, facial and nasal
 7   scaring, nasal cavity scaring, physical pain and suffering that required multiple
 8   surgeries, including invasive plastic surgery and medication for pain and
 9   antibiotics to fight infection. The exact nature and extent of said injuries is
10   presently unknown to Ms. RIVAS. PLAINTIFF does not know at this time the
11   exact duration or permanence of said injuries but is informed and believes and
12   thereon alleges that some, if not all, of the injuries are reasonably certain to be
13   permanent in character.
14          98.    As a result of their conduct, DEFENDANTS are liable for Ms.
15   RIVAS’s injuries, either because they were integral participants in the assault and
16   battery, or because they failed to intervene to prevent these violations, or under the
17   doctrine of respondeat superior.
18          99.    PLAINTIFF is informed and believes, and thereon alleges, that the
19   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
20   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
21   oppressive and despicable conduct, and acted with willful and conscious disregard
22   of the rights, welfare and safety of Ms. RIVAS, thereby justifying the award of
23   exemplary damages and punitive damages against the individual defendants in an
24   amount to be determined at trial.
25          100. PLAINTIFF is seeking all damages under this claim.
26   ///
27   ///
28   ///
                                                        23
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 24 of 28 Page ID #:24




 1                               SIXTH CAUSE OF ACTION
 2                INENTIONAL INFLICTION OF EMOTIONAL DISTRESS
 3                               (AGAINST ALL DEFENDANTS)
 4          101. The allegations set forth in this complaint are hereby re-alleged and
 5   incorporated by reference.
 6          102. DEFENDANTS DOES 1-100 conduct as described above was
 7   extreme and outrageous and was done with the intent of causing Ms. RIVAS to
 8   suffer emotional distress or with reckless disregard as to whether their conduct
 9   would cause her to suffer such distress.
10          103. By the aforesaid acts and omissions of DEFENDANT officers, and
11   each of them, Ms. RIVAS has been directly and legally caused to suffer actual
12   damages including, but not limited to, broken bones, extreme pain and suffering
13   both with regards to physical and mental suffering.
14          104. As a further direct and legal result of the acts and conduct of
15   DEFENDANTS, and each of them, as aforesaid, Ms. RIVAS has been caused to
16   and did suffer and continues to suffer physical pain and injury, severe emotional
17   and mental distress, anguish, humiliation, embarrassment, fright, shock, pain,
18   discomfort, anxiety, persistent headaches, nausea, disorientation, physical pain and
19   suffering that required multiple surgeries, including invasive plastic surgery and
20   medication for pain and antibiotics to fight infection and the possibility of future
21   surgeries and medical care. The exact nature and extent of said injuries is presently
22   unknown to Ms. RIVAS. PLAINTIFF does not know at this time the exact duration
23   or permanence of said injuries but is informed and believes, and thereon alleges,
24   that some, if not all, of the injuries are reasonably certain to be permanent in
25   character.
26          105. As a result of their conduct, DEFENDANTS are liable for Ms.
27   RIVAS’s injuries, either because they were integral participants in the assault and
28   battery, or because they failed to intervene to prevent these violations, or under the
                                                        24
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 25 of 28 Page ID #:25




 1   doctrine of respondeat superior.
 2          106. PLAINTIFF is informed and believes, and thereon alleges, that the
 3   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
 4   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
 5   oppressive and despicable conduct, and acted with willful and conscious disregard
 6   of the rights, welfare, and safety of Ms. RIVAS, thereby justifying the award of
 7   exemplary damages and punitive damages against the individual defendants in an
 8   amount to be determine at trial against individual DEFENDANTS.
 9                                 SEVENTH CAUSE OF ACTION
10                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
11                               (AGAINST ALL DEFENDANTS)
12          107. The allegations set forth in this complaint are hereby re-alleged and
13   incorporated by reference.
14          108. In the alternative, DEFENDANTS DOES 1-100 conduct as described
15   above was done in a careless or negligent manner, without consideration for the
16   effect of such conduct upon Ms. RIVAS’ emotional well-being.
17          109. By the aforesaid acts and omissions of DEFENDANT officers, and
18   each of them, Ms. RIVAS has been directly and legally caused to suffer actual
19   damages including, but not limited to, broken bones, extreme pain and suffering
20   both with regards to physical and mental suffering.
21          110. As a further direct and legal result of the acts and conduct of
22   DEFENDANTS, and each of them, as aforesaid, Ms. RIVAS has been caused to
23   and did suffer and continues to suffer physical pain and injury including, but not
24   limited to, facial scaring, nasal scaring and nasal cavity scaring and loss of function,
25   severe emotional and mental distress, anguish, humiliation, embarrassment, fright,
26   shock, pain, discomfort, anxiety, persistent headaches, nausea, disorientation,
27   physical pain and suffering that required multiple surgeries, including invasive
28   plastic surgery and medication for pain and antibiotics to fight infection. The exact
                                                        25
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 26 of 28 Page ID #:26




 1   nature and extent of said injuries is presently unknown to Ms. RIVAS. PLAINTIFF
 2   does not know at this time the exact duration or permanence of said injuries but is
 3   informed and believes, and thereon alleges, that some, if not all, of the injuries are
 4   reasonably certain to be permanent in character.
 5             111. As a result of their conduct, DEFENDANTS are liable for Ms. RIVAS’
 6   injuries, either because they were integral participants in the assault and battery, or
 7   because they failed to intervene to prevent these violations, or under the doctrine of
 8   respondeat superior.
 9             112. PLAINTIFF is informed and believes, and thereon alleges, that the
10   DEFENDANTS, and each of them, by engaging in the aforementioned acts and/or
11   in authorizing and/or ratifying such acts, engaged in willful, malicious, intentional,
12   oppressive and despicable conduct, and acted with willful and conscious disregard
13   of the rights, welfare, and safety of Ms. RIVAS, thereby justifying the award of
14   exemplary damages and punitive damages against the individual defendants in an
15   amount to be determine at trial.
16                                     PRAYER FOR RELIEF
17        WHEREFORE, PLAINTIFF prays for judgment against DEFENDANTS
18   CITY OF LOS ANGELES, CHIEF MICHEL MOORE, DOES 1-100, and each of
19   them, as follows:
20        1.        For general economic and non-economic damages according to proof;
21        2.        For special damages according to proof;
22        3.        For punitive damages where allowed by law;
23        4.        For equitable relief;
24        5.        For prejudgment interest;
25        6.        For costs of suit incurred herein;
26        7.        For attorney’s fees as allowed by law;
27        8.        For civil penalties as allowed by law;
28        9.        For such other and further relief as this Court deems just and proper,
                                                        26
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 27 of 28 Page ID #:27




 1   and appropriate.
 2
 3
 4   Date: March 19, 2021                              V. JAMES DESIMONE LAW
 5
 6                                                     By: /s/ V. James DeSimone
 7                                                          V. JAMES DESIMONE, ESQ.
                                                            CARMEN SABATER, ESQ.
 8                                                          POOJA SHARMA, ESQ.
 9
                                                            Attorneys for PLAINTIFF,
10
                                                            BELEN RIVAS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        27
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
Case 2:21-cv-02440-VAP-E Document 1 Filed 03/19/21 Page 28 of 28 Page ID #:28




 1                                   DEMAND FOR JURY TRIAL
 2        PLAINTIFF hereby demands a trial by jury.
 3
 4   Date: March 19, 2021                              V. JAMES DESIMONE LAW
 5
 6                                                     By: /s/ V. James DeSimone
 7                                                          V. JAMES DESIMONE, ESQ.
                                                            CARMEN SABATER, ESQ.
 8                                                          POOJA SHARMA, ESQ.
 9
10
                                                            Attorneys for PLAINTIFF,
11                                                          BELEN RIVAS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        28
                                       PLAINTIFF’S COMPLAINT FOR DAMAGES
     Rivas v. City of Los Angeles, et al.                                  V. James DeSimone, Esq.
     Case No.: 2:21-cv-2440                                                 Carmen D. Sabater, Esq.
                                                                              Pooja K. Sharma, Esq
